[crifixeddollarcollare_image1.gif]
Exhibit 10.21

JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


August 29, 2013
To:
Carter’s, Inc.
The Proscenium
1170 Peachtree Street NE, Suite 900
Atlanta, Georgia 30309

Re:     Master Confirmation—Collared Accelerated Share Repurchase
This master confirmation (this “Master Confirmation”), dated as of August 29,
2013, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”), and Carter’s, Inc., a Delaware
corporation (“Counterparty”). This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction. The additional terms of any particular Transaction shall be set
forth in (i) a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation, and (ii)
a Trade Notification in the form of Schedule B hereto (a “Trade Notification”),
which shall reference the relevant Supplemental Confirmation and supplement,
form a part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and JPMorgan as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and such Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 2002 ISDA Master Agreement (the “Agreement”) as if JPMorgan and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of New York law as the
governing law (without reference to its choice of law provisions) and (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions.
The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, such Supplemental
Confirmation, such Trade Notification and the Equity Definitions, the following
will prevail for purposes of such

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

--------------------------------------------------------------------------------




Transaction in the order of precedence indicated: (i) such Trade Notification;
(ii) such Supplemental Confirmation; (iii) this Master Confirmation (including
Annex B hereto); (iv) the Equity Definitions; and (v) the Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.
General Terms.
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
JPMorgan

Shares:
The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“CRI”).

Exchange:
The New York Stock Exchange

Related Exchange(s):
All Exchanges.

Prepayment/Variable Obligation:
Applicable

Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Contract Fee:
For each Transaction, as set forth in the related Supplemental Confirmation. On
the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller.

Valuation.
Hedge Period:
For each Transaction, the period from, and including, the first Exchange
Business Day immediately following the Trade Date for such Transaction to, and
including, the Hedge Completion Date for such Transaction.

If, at any time during the Hedge Period for any Transaction, the arithmetic
average of the VWAP Prices for each Exchange Business Day in such Hedge Period
equals or exceeds the Hedging Threshold Price for such Transaction, (i) JPMorgan
shall have the right to terminate the Hedge Period for such Transaction as of
such time and (ii) the Calculation Agent may make adjustments to the Minimum
Share Threshold for such Transaction, the Maximum Share Threshold for such
Transaction and any other variable or term relevant to the terms of such
Transaction and, for the purposes of calculating the Number of Shares to be
Delivered for such Transaction, shall adjust the Prepayment Amount for such
Transaction, to preserve the fair value of such Transaction to JPMorgan and
ensure that JPMorgan’s,

2

--------------------------------------------------------------------------------




or its affiliate’s, initial theoretical delta for such Transaction is equal to
the number of Shares purchased by JPMorgan or such affiliate during the Hedge
Period for such Transaction at the time of such termination.
Hedge Completion Date:
For each Transaction, as set forth in the related Trade Notification, to be the
Exchange Business Day on which JPMorgan, or an affiliate thereof, completes the
establishment of JPMorgan’s initial hedge position with respect to such
Transaction, as determined by JPMorgan in its sole discretion.

For each Transaction, JPMorgan shall deliver to Counterparty, no later than 5:00
p.m. (New York City time) on the Exchange Business Day immediately following the
Hedge Completion Date for such Transaction, a Trade Notification for such
Transaction, substantially in the form of Schedule B hereto, setting forth,
among other things, the Hedge Completion Date for such Transaction, the Hedge
Period Reference Price for such Transaction, the Minimum Shares for such
Transaction and the Maximum Shares for such Transaction.
Hedge Period Reference Price:
For each Transaction, the arithmetic average of the VWAP Prices for all of the
Exchange Business Days in the Hedge Period for such Transaction, subject to
“Valuation Disruption” below, as set forth in the related Trade Notification.

VWAP Price:
For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as reasonably
determined in good faith and in a commercially reasonable manner by the
Calculation Agent (all such trades other than any trades described in clauses
(i) to (iv) above, “Rule 10b-18 Eligible Transactions”). Counterparty
acknowledges that the Calculation Agent may refer to the Bloomberg Page “CRI US
<Equity> AQR SEC” (or any successor thereto), in its judgment, for such Exchange
Business Day to determine the VWAP Price.

Forward Price:
For each Transaction, the arithmetic average of the VWAP Prices for all of the
Exchange Business Days in the Calculation Period for such Transaction, subject
to “Valuation Disruption” below.


3

--------------------------------------------------------------------------------




Forward Price Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:
For each Transaction, the Scheduled Termination Date for such Transaction;
provided that JPMorgan shall have the right to designate any Exchange Business
Day on or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the Exchange Business Day immediately following the designated Accelerated
Termination Date.

Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, the Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Hedge Period or the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period. The
Calculation Agent may also determine that (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Hedge Period Reference Price, the
Forward Price or the Settlement Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 Eligible Transactions in the Shares on such Disrupted Day taking into
account the nature and duration of the relevant Market

4

--------------------------------------------------------------------------------




Disruption Event, and the weighting of the VWAP Price for the relevant Exchange
Business Days during the Hedge Period, the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the Hedge
Period Reference Price, the Forward Price or the Settlement Price, as the case
may be, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares. Any Exchange Business Day on which, as of the date hereof, the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full.
If a Disrupted Day occurs during the Hedge Period for any Transaction, the
Calculation Period for any Transaction or the Settlement Valuation Period for
any Transaction, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day (a “Disruption Event”), then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and, in the case of such Calculation Period or the Settlement
Valuation Period, as the case may be, determine the VWAP Price for such ninth
Scheduled Trading Day using its good faith estimate of the value of the Shares
on such ninth Scheduled Trading Day based on the volume, historical trading
patterns and the price of the Shares and such other factors as it deems
appropriate.
Settlement Terms.
Settlement Procedures:
For each Transaction:

(i)
if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
JPMorgan does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction; or

(ii)
if the Number of Shares to be Delivered for such Transaction is negative, then
the Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.

Number of Shares to be Delivered:
For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price


5

--------------------------------------------------------------------------------




Adjustment Amount for such Transaction; provided that the Number of Shares to be
Delivered shall not be less than the Minimum Shares and not greater than the
Maximum Shares. The Number of Shares to be Delivered on the Settlement Date for
any Transaction shall be reduced, but not below zero, by any Shares delivered
pursuant to “Initial Share Delivery” and “Minimum Share Delivery” below. For the
avoidance of doubt, if the Forward Price Adjustment Amount for any Transaction
is a negative number, clause (ii) of the immediately preceding sentence shall be
equal to (A) the Forward Price for such Transaction, plus (B) the absolute value
of the Forward Price Adjustment Amount.
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction.

Settlement Currency:
USD

Initial Share Delivery:
For each Transaction, JPMorgan shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Minimum Share Delivery:
For each Transaction, JPMorgan shall deliver a number of Shares equal to the
excess, if any, of the Minimum Shares over the Initial Shares on the Minimum
Share Delivery Date for such Transaction in accordance with Section 9.4 of the
Equity Definitions, with such Minimum Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Minimum Share Delivery Date:
For each Transaction, the date one Settlement Cycle immediately following the
Hedge Completion Date for such Transaction.

Minimum Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Minimum Share Threshold:
For each Transaction, as set forth in the related Supplemental Confirmation.

Maximum Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.


6

--------------------------------------------------------------------------------




Maximum Share Threshold:
For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Threshold Price:
For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.
Potential Adjustment Event:
In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs. In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in good faith and in
its commercially reasonable discretion, adjust any relevant terms of such
Transaction as necessary to preserve as nearly as practicable the fair value of
such Transaction to JPMorgan prior to such postponement, Regulatory Disruption
or Disruption Event, as the case may be.

Excess Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend) (a
“Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

Consequences of Excess Dividend:
The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, shall constitute an Additional Termination Event in respect of
such Transaction, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction.

Ordinary Dividend Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:
Calculation Agent Adjustment

Early Ordinary Dividend Payment:
For each Transaction, if an ex-dividend date for any Dividend that is not (x) an
Excess Dividend, (y) a dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions and (z) an
Extraordinary Dividend, occurs during any calendar quarter occurring (in whole
or in part) during the Relevant Dividend Period for such Transaction and is
prior to the Scheduled


7

--------------------------------------------------------------------------------




Ex-Dividend Date for such Transaction for the relevant calendar quarter (as
determined by the Calculation Agent), the Calculation Agent shall make such
adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to account
for the economic effect on such Transaction of such event.
Scheduled Ex-Dividend Dates:
For each Transaction, as set forth in the related Supplemental Confirmation for
each calendar quarter.

Relevant Dividend Period:
For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.
Consequences of Merger Events:
(a) Share-for-Share:
Cancellation and Payment

(b) Share-for-Other:
Cancellation and Payment

(c) Share-for-Combined:
Cancellation and Payment

Tender Offer:
Applicable; provided that (a) Section 12.1(l) of the Equity Definitions shall be
amended (i) by deleting the parenthetical in the fifth line thereof, (ii) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (iii) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including, without limitation, the announcement of an
abandonment of such intention)” and (b) Sections 12.3(a) and 12.3(d) of the
Equity Definitions shall each be amended by replacing each occurrence of the
words “Tender Offer Date” by “Announcement Date.”

Consequences of Tender Offers:
(a) Share-for-Share:
Cancellation and Payment

(b) Share-for-Other:
Cancellation and Payment

(c) Share-for-Combined:
Cancellation and Payment

Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-


8

--------------------------------------------------------------------------------




quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.
Additional Disruption Events:
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.

(b) Failure to Deliver:
Applicable

(c) Insolvency Filing:
Applicable

(d) Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:
JPMorgan

Determining Party:
JPMorgan. Following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party will
promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such
written request a report displaying in reasonable detail the basis for such
determination or calculation, as the case may be; provided that the Determining
Party shall not be required to disclose any proprietary models or other
information that is proprietary or confidential.

(e) Hedging Disruption:
Applicable

Hedging Party:
JPMorgan

Determining Party:
JPMorgan. Following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party will
promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such
written request a report displaying in reasonable detail the basis for such
determination or calculation, as the case may be; provided that the


9

--------------------------------------------------------------------------------




Determining Party shall not be required to disclose any proprietary models or
other information that is proprietary or confidential.
(f) Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:
JPMorgan

Determining Party:
JPMorgan. Following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party will
promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such
written request a report displaying in reasonable detail the basis for such
determination or calculation, as the case may be; provided that the Determining
Party shall not be required to disclose any proprietary models or other
information that is proprietary or confidential.

Hedging Adjustments:
For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on JPMorgan,
assuming that JPMorgan maintains a commercially reasonable Hedge Position.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable

2.
Calculation Agent.     JPMorgan. Whenever the Calculation Agent is required to
act or to exercise judgment in any way with respect to any Transaction
hereunder, it will do so in good faith and in a commercially reasonable manner.
Following any determination or calculation by the Calculation Agent hereunder,
upon a written request by Counterparty, the Calculation Agent will promptly (but
in any event within three Scheduled Trading Days) provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such written request a
report displaying in reasonable detail the basis for such determination or
calculation, as the case may be; provided that the Calculation Agent shall not
be required to disclose any proprietary models or other information that is
proprietary or confidential.

3.
Account Details.

(a)
Account for payments to Counterparty:    

Bank:    Bank of America
ABA#:     [ ]
Acct No.:     [ ]

10

--------------------------------------------------------------------------------




Beneficiary:     The William Carter Company
Ref:    Share Repurchase for Carter’s, Inc. (CRI)
Account for delivery of Shares to Counterparty:
American Stock Transfer DTC Participant # [ ]
(b)
Account for payments to JPMorgan:

Bank:    JPMorgan Chase Bank, N.A.
ABA#:     [ ]
Acct No.:     [ ]
Beneficiary: JPMorgan Chase Bank, N.A. New York
Ref:    Derivatives
Account for delivery of Shares to JPMorgan:
DTC [ ]
4.
Offices.

(a)
The Office of Counterparty for each Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.

(a)
The Office of JPMorgan for each Transaction is: London

JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
5.
Notices.

(a)
Address for notices or communications to Counterparty:

Carter’s, Inc.
The Proscenium
1170 Peachtree Street NE, Suite 900
Atlanta, Georgia 30309
Attention:     Sean McHugh
Copy to:        General Counsel
Telephone No.:    (404) 745-2700
Email Address:    sean.mchugh@carters.com
(b)
Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:     edg_notices@jpmorgan.com
edg_special_equities_notices@jpmorgan.com
With a copy to:
Sudheer Tegulapalle
Executive Director


11

--------------------------------------------------------------------------------




383 Madison Avenue, Floor 05
New York, NY, 10179, United States
Telephone No: (212) 622-2100
Facsimile No: (212) 622-0398
Email Address: sudheer.r.tegulapalle@jpmorgan.com
6.
Representations, Warranties and Agreements.

(a)
Additional Representations, Warranties and Covenants of Each Party. In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:

(i)
It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

(ii)
Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof. Accordingly,
each party represents and warrants to the other that (A) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (B) it is an “accredited investor”
as that term is defined under Regulation D under the Securities Act and (C) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

(b)
Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:

(i)
As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by JPMorgan) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty. Counterparty has all corporate power to enter into this Master
Confirmation, such Supplemental Confirmation and the Trade Notification for such
Transaction and to consummate the transactions contemplated hereby and thereby
and to purchase the Shares and deliver any Settlement Shares in accordance with
the terms hereof and thereof.

(ii)
As of the Trade Date for each Transaction hereunder, the execution and delivery
by Counterparty of, and the performance by Counterparty of its obligations
under, this Master Confirmation and the Supplemental Confirmation for such
Transaction, and the consummation of the transactions herein and therein
contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its subsidiaries or any of their respective assets or (C) any contractual
restriction binding on or affecting Counterparty or any of its subsidiaries or
any of its assets.

(iii)
As of the Trade Date for each Transaction hereunder, all governmental and other
consents that are required to have been obtained by Counterparty with respect to
performance, execution and delivery of this Master Confirmation and the
Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.


12

--------------------------------------------------------------------------------




(iv)
As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.

(v)
As of the Trade Date for each Transaction hereunder, the purchase or writing of
such Transaction and the transactions contemplated hereby will not violate Rule
13e-1 or Rule 13e-4 under the Exchange Act.

(vi)
As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction (A) on the basis of, and is not aware of, any material
non-public information regarding Counterparty or the Shares, (B) in anticipation
of, in connection with, or to facilitate, a distribution of its securities, a
self tender offer or a third-party tender offer in violation of the Exchange Act
or (C) to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares).

(vii)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

(viii)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(ix)
Counterparty has made, and will make, all filings required to be made by it with
the Securities and Exchange Commission, any securities exchange or any other
regulatory body with respect to each Transaction.

(x)
The Shares are not, and Counterparty will not cause the Shares to be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Regulation M Period (as defined below) for any
Transaction unless Counterparty has provided written notice to JPMorgan of such
restricted period not later than the Scheduled Trading Day immediately preceding
the first day of such “restricted period”; Counterparty acknowledges that any
such notice may cause a Disrupted Day to occur pursuant to Section 7 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 8 below. Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the first day of
the Hedge Period for such Transaction and ending on the later of (1) the earlier
of (x) the Scheduled Termination Date and (y) the last Additional Relevant Day
(as specified in the related


13

--------------------------------------------------------------------------------




Supplemental Confirmation) for such Transaction, or such earlier day as elected
by JPMorgan and communicated to Counterparty on such day (or, if later, the
First Acceleration Date without regard to any acceleration thereof pursuant to
“Special Provisions for Acquisition Transaction Announcements” below) and (2) if
Section 15 is applicable to such Transaction, the date on which all deliveries
owed pursuant to Section 15 have been made.
(xi)
As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Minimum Share Delivery Date, the Settlement Date, any Cash Settlement Payment
Date and any Settlement Method Election Date for each Transaction, Counterparty
is not, and will not be, “insolvent” (as such term is defined under Section
101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

(xii)
Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(xiii)
Counterparty shall cooperate with JPMorgan, and execute and deliver, or use its
best efforts to cause to be executed and delivered, all such other instruments,
and to obtain all consents, approvals or authorizations of any person, and take
all such other actions as JPMorgan may reasonably request from time to time,
consistent with the terms of the Agreement, this Master Confirmation, any
Supplemental Confirmation and any Trade Notification, in order to effectuate the
purposes of the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and any Transaction.

(xiv)
Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap. Notwithstanding the foregoing, nothing in this Section
6(b)(xiv) shall prohibit or apply to the repurchase of Shares by the Company
from holders of awards granted under the Company’s equity incentive plans for
the purpose of paying the tax withholding obligations arising from vesting of
any such awards.

(xv)
Counterparty shall, at least one day prior to the first day of the Hedge Period,
the Settlement Valuation Period, if any, or the Seller Termination Purchase
Period, if any, for any Transaction, notify JPMorgan of the total number of
Shares purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception set forth in paragraph (b)(4) of Rule 10b-18 under the Exchange
Act (“Rule 10b-18”) by or for Counterparty or any of its “affiliated purchasers”
(as defined in Rule 10b-18) during each of the four calendar weeks preceding
such day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each being used as defined in Rule 10b-18), which notice
shall be substantially in the form set forth in Schedule C hereto.


14

--------------------------------------------------------------------------------




(xvi)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).

7.
Regulatory Disruption. In the event that JPMorgan, on the advice of counsel,
concludes, in good faith discretion, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures that are generally applicable to transactions of this nature and are
related to its compliance with applicable laws (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by JPMorgan), for it to refrain from or decrease any market activity on
any Scheduled Trading Day or Days during the Hedge Period, the Calculation
Period or, if applicable, the Settlement Valuation Period, JPMorgan may by
written notice to Counterparty elect to deem that a Market Disruption Event has
occurred and will be continuing on such Scheduled Trading Day or Days.

8.
10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan that:

(a)
Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b)
During the Hedge Period, the Calculation Period and the Settlement Valuation
Period, if any, for any Transaction and in connection with the delivery of any
Alternative Delivery Units for any Transaction, JPMorgan (or its agent or
Affiliate) may effect transactions in Shares in connection with such
Transaction. The timing of such transactions by JPMorgan, the price paid or
received per Share pursuant to such transactions and the manner in which such
transactions are made, including, without limitation, whether such transactions
are made on any securities exchange or privately, shall be within the sole
judgment of JPMorgan. Counterparty acknowledges and agrees that all such
transactions shall be made in JPMorgan’s sole judgment and for JPMorgan’s own
account.

(c)
Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether JPMorgan (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether JPMorgan (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.

(d)
Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation, any Supplemental Confirmation or any
Trade Notification must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

(e)
Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 10(a)) to any employee of JPMorgan or JPMS, other
than as set forth in the Communications Procedures attached as Annex C hereto.


15

--------------------------------------------------------------------------------




9.
Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of JPMorgan, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation.
Nothing in this Section 9 shall prohibit or apply to the repurchase of Shares by
the Company from holders of awards granted under the Company’s equity incentive
plans for the purpose of paying the tax withholding obligations arising from
vesting of any such awards. Notwithstanding the foregoing, JPMorgan hereby
agrees and acknowledges that any “affiliate” or “affiliated purchaser” as
defined in Rule 10b-18 may exercise any stock option issued by the Counterparty
outstanding on the date hereof during any Relevant Period under this Master
Confirmation and such exercise shall not violate this Section 9.

10.
Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a)
Counterparty agrees that it:

(i)
will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction (a “Merger Announcement”)
unless such Merger Announcement is made prior to the opening or after the close
of the regular trading session on the Exchange for the Shares;

(ii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and

(iii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide JPMorgan with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction. Such written notice shall be
deemed to be a certification by Counterparty to JPMorgan that such information
is true and correct. In addition, Counterparty shall promptly notify JPMorgan of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.

(b)
Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

(c)
Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), JPMorgan in its sole discretion may (i) make adjustments to the
terms of any Transaction, including, without limitation, the Scheduled
Termination Date or the Forward Price Adjustment Amount, and/or suspend the
Hedge Period, the Calculation Period and/or any Settlement Valuation Period or
(ii) treat the occurrence of such Merger Announcement as an Additional
Termination Event with


16

--------------------------------------------------------------------------------




Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
11.
Special Provisions for Acquisition Transaction Announcements. Notwithstanding
anything to the contrary herein or in the Equity Definitions:

(a)
If an Acquisition Transaction Announcement occurs on or prior to the Settlement
Date for any Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if (x) clause (ii) of the definition thereof
were replaced with “(ii) the Forward Price for such Transaction,” and (y) the
words “less than the Minimum Shares and not” and “, but not below zero,” were
deleted from the definition thereof. If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement. If the Number of Shares to be Delivered for any
settlement of any Transaction is a negative number, then the terms of the
Counterparty Settlement Provisions in Annex A hereto shall apply.

(b)
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction, or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

(c)
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 50% of the market capitalization of Counterparty, (v)
any lease, exchange, transfer, disposition (including, without limitation, by
way of spin-off or distribution) of assets (including, without limitation, any
capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 15% of the market capitalization of Counterparty or (vi)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

12.
Acknowledgments.

(a)
The parties hereto intend for:


17

--------------------------------------------------------------------------------




(i)
each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii)
the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;

(iii)
a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv)
all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).

(b)
Counterparty acknowledges that:

(i)
during the term of any Transaction, JPMorgan and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii)
JPMorgan and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;

(iii)
JPMorgan shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;

(iv)
any market activities of JPMorgan and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Hedge
Period Reference Price, the Forward Price and VWAP Price, each in a manner that
may be adverse to Counterparty; and

(v)
each Transaction is a derivatives transaction in which it has granted JPMorgan
an option; JPMorgan may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

13.
No Collateral, Netting or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Obligations under any
Transaction shall not be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against any other obligations of the parties,
whether arising under the Agreement, this Master Confirmation, any Supplemental
Confirmation or any Trade Notification, or under any other agreement between the
parties hereto, by operation of law or otherwise, and no other obligations of
the parties shall be netted, recouped or set off (including pursuant to Section
6 of the Agreement) against obligations under any Transaction, whether arising
under the Agreement, this Master Confirmation, any Supplemental Confirmation or
any Trade Notification, or under any other agreement between the parties hereto,
by operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.


18

--------------------------------------------------------------------------------




14.
Delivery of Shares. Notwithstanding anything to the contrary herein, JPMorgan
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

15.
Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or JPMorgan, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”) with a value equal to the Payment Amount,
as determined in good faith and in a commercially reasonable manner by the
Calculation Agent over a commercially reasonable period of time (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including, without limitation, the market
price of the Shares or Alternative Delivery Units on the Early Termination Date
or the date of early cancellation or termination, as the case may be, and, if
such delivery is made by JPMorgan, the prices at which JPMorgan purchases Shares
or Alternative Delivery Units to fulfill its delivery obligations under this
Section 15); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Nationalization, Insolvency or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash; and
provided further that Counterparty may elect that the provisions of this Section
15 above providing for the delivery of Shares or Alternative Delivery Units, as
the case may be, shall not apply only if Counterparty represents and warrants to
JPMorgan, in writing on the date it notifies JPMorgan of such election, that, as
of such date, Counterparty is not aware of any material non-public information
regarding Counterparty or the Shares and is making such election in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws. If delivery of Shares or Alternative Delivery Units, as the
case may be, pursuant to this Section 15 is to be made by Counterparty,
paragraphs 2 through 7 of Annex A hereto shall apply as if (A) such delivery
were a settlement of such Transaction to which Net Share Settlement applied, (B)
the Cash Settlement Payment Date were the Early Termination Date or the date of
early cancellation or termination, as the case may be, and (C) the Forward Cash
Settlement Amount were equal to (x) zero minus (y) the Payment Amount owed by
Counterparty. For the avoidance of doubt, if Counterparty validly elects for the
provisions of this Section 15 relating to the delivery of Shares or Alternative
Delivery Units, as the case may be, not to apply to any Payment Amount, the
provisions of Article 12 of the Equity Definitions, or the provisions of Section
6(d)(ii) of the Agreement, as the case may be, shall apply. If delivery of
Shares or Alternative Delivery Units, as the case may be, is to be made by
JPMorgan pursuant to this Section 15, the period during which JPMorgan purchases
Shares or Alternative Delivery Units to fulfill its delivery obligations under
this Section 15 shall be referred to as the “Seller Termination Purchase
Period.”

16.
Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, JPMorgan may (but need not)
determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to


19

--------------------------------------------------------------------------------




reasonable legal and regulatory guidelines) risk bid were used to determine loss
or (ii) the price at which one or more market participants would offer to sell
to the Seller a block of shares of Common Stock equal in number to the Seller’s
hedge position in relation to the Transaction. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by JPMorgan as
promptly as practicable.
17.
Limit on Beneficial Ownership. Notwithstanding anything to the contrary in this
Master Confirmation, Counterparty acknowledges and agrees that, on any day,
JPMorgan shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to JPMorgan any Shares, to the
extent (but only to the extent) that after such transactions JPMorgan’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares. Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, JPMorgan’s ultimate parent entity would directly or
indirectly so beneficially own in excess of 8% of the outstanding Shares. If, on
any day, any receipt of Shares by JPMorgan is not effected, in whole or in part,
as a result of this Section 17, Counterparty’s obligations to deliver such
Shares shall not be extinguished and any such delivery shall be effected over
time by Counterparty as promptly as JPMorgan determines, such that after any
such delivery, JPMorgan’s ultimate parent entity would not directly or
indirectly beneficially own in excess of 8% of the outstanding Shares.

18.
Maximum Share Delivery. Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall JPMorgan be required to deliver any Shares, or
any Shares or other securities comprising Alternative Delivery Units, in respect
of any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.

19.
Additional Termination Events.

(a)
The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

(b)
Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by JPMorgan or Counterparty if the price of the Shares on the Exchange
at any time falls below such Termination Price, with Counterparty as the sole
Affected Party and such Transaction as the sole Affected Transaction.

20.
Non-confidentiality. JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose every aspect of
this Master Confirmation, any Supplemental Confirmation, any Trade Notification
and the transactions contemplated hereby and thereby to any and all persons,
without limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

21.
Counterparty Indemnification. Counterparty agrees to indemnify and hold harmless
JPMorgan and its officers, directors, employees, Affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses, claims, damages and liabilities, joint or several (collectively,
“Obligations”), to which an Indemnified Person may become subject arising out of
or in connection with any breach of any covenant, representation or warranty
made by Counterparty in the Agreement, this Master Confirmation, any
Supplemental Confirmation or any Trade Notification, or any claim, litigation,
investigation or proceeding relating thereto, regardless of whether any of such
Indemnified Person is a party thereto, and to reimburse, within 30 days, upon
written request, each such Indemnified Person for any reasonable legal or


20

--------------------------------------------------------------------------------




other expenses incurred in connection with investigating, preparation for,
providing evidence for or defending any of the foregoing; provided, however,
that Counterparty shall not have any liability to any Indemnified Person to the
extent that such Obligations (a) are finally determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Person (and in such case, such Indemnified Person shall
promptly return to Counterparty any amounts previously expended by Counterparty
hereunder) or (b) are trading losses incurred by JPMorgan as part of its
purchases or sales of Shares pursuant to this Master Confirmation, any
Supplemental Confirmation or any Trade Notification (unless such trading losses
are related to the breach of any agreement, term or covenant herein).
22.
Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, JPMorgan may assign its rights or duties hereunder to any one or more
of its Affiliates without the prior written consent of Counterparty; provided
that no such assignment may be made if such Affiliate’s credit standing is
materially weaker than the credit standing of JPMorgan at the time of such
assignment. Notwithstanding any other provision in this Master Confirmation to
the contrary requiring or allowing JPMorgan to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, JPMorgan may
designate any of its Affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform JPMorgan’s obligations in
respect of any Transaction and any such designee may assume such obligations.
JPMorgan may assign the right to receive Settlement Shares to any third party
who may legally receive Settlement Shares. JPMorgan shall be discharged of its
obligations to Counterparty only to the extent of any such performance. For the
avoidance of doubt, JPMorgan hereby acknowledges that notwithstanding any such
designation hereunder, to the extent any of JPMorgan’s obligations in respect of
any Transaction are not completed by its designee, JPMorgan shall be obligated
to continue to perform or to cause any other of its designees to perform in
respect of such obligations.

23.
Amendments to the Equity Definitions.

(a)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

(b)
Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (ii)
adding the phrase “or such Transaction” after the words “the relevant Shares” in
the same sentence, (iii) deleting the words “dilutive or concentrative” in the
sixth to last line thereof, and (iv) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

(c)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

(d)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

(e)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(i)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and


21

--------------------------------------------------------------------------------




(ii)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(f)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(i)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(ii)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and (4)
deleting clause (X) in the final sentence.

24.
Extraordinary Dividend. The declaration by Counterparty of any Extraordinary
Dividend that has an ex-dividend date during the period commencing on the Trade
Date for any Transaction and ending of the last day of the Relevant Period or,
if applicable, the later of the last day of the Settlement Valuation Period and
the last day of the Seller Termination Purchase Period, for such Transaction,
shall constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction.

25.
Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that none of
this Master Confirmation, any Supplemental Confirmation or any Trade
Notification is intended to convey to JPMorgan rights against Counterparty with
respect to any Transaction that are senior to the claims of common stockholders
of Counterparty in any United States bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit JPMorgan’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to any Transaction; provided further
that nothing herein shall limit or shall be deemed to limit JPMorgan’s rights in
respect of any transactions other than any Transaction.

26.
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Trade Notification, any
Supplemental Confirmation, this Master Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under any Trade
Notification, any Supplemental Confirmation, this Master Confirmation, the
Equity Definitions incorporated herein, or the Agreement (including, without
limitation, rights arising from Change in Law, Loss of Stock Borrow, Increased
Cost of Stock Borrow, Hedging Disruption, Increased Cost of Hedging, or
Illegality).

27.
Role of Agent. Each party agrees and acknowledges that (a) JPMS, an Affiliate of
JPMorgan, has acted solely as agent and not as principal with respect to this
Master Confirmation and each Transaction and (b) JPMS has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of any Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under any Transaction. JPMS is authorized to act as agent for
JPMorgan.

28.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, EACH TRADE NOTIFICATION, THE TRANSACTIONS HEREUNDER
AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER
CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION AND ANY TRADE NOTIFICATION AND THE
TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO


22

--------------------------------------------------------------------------------




REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.
29.
Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

30.
Delivery or Receipt of Cash. For the avoidance of doubt, other than payment of
the Prepayment Amount by Counterparty, nothing in this Master Confirmation shall
be interpreted as requiring Counterparty to cash settle any Transaction, except
in circumstances where cash settlement is within Counterparty’s control
(including, without limitation, where the Counterparty fails timely to elect to
deliver Shares in accordance with the Counterparty Settlement Provisions or
deliver or receive Alternative Delivery Units in accordance with Section 15) or
in those circumstances in which holders of Shares would also receive cash.


23

--------------------------------------------------------------------------------

[crifixeddollarcollare_image1.gif]
Exhibit 10.21

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
Very truly yours,
J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association
By:
/s/ Sudheer Tegulapalle
Authorized Signatory
Name: /s/ Sudheer Tegulapalle, Executive Director



Accepted and confirmed
as of the date first set
forth above:
CARTER’S, INC.
By:
/s/ Michael D. Casey
Authorized Signatory
Name:










JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

--------------------------------------------------------------------------------

[crifixeddollarcollare_image1.gif]

SCHEDULE A
FORM OF SUPPLEMENTAL CONFIRMATION
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


[__________], 20[__]
To:
Carter’s, Inc.
The Proscenium
1170 Peachtree Street NE, Suite 900
Atlanta, Georgia 30309

Re:     Supplemental Confirmation—Collared Accelerated Share Repurchase
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and Carter’s, Inc., a Delaware corporation (“Counterparty”) on the
Trade Date specified below. This Supplemental Confirmation is a binding contract
between JPMorgan and Counterparty as of the relevant Trade Date for the
Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation, dated as of August 29, 2013 (the “Master
Confirmation”), between JPMorgan and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:    [__________], 20[__]
Forward Price Adjustment Amount:    USD [___]
Calculation Period Start Date:
The first Exchange Business Day immediately following the Trade Date.

Scheduled Termination Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.

First Acceleration Date:
The [__]th Scheduled Trading Day immediately following the Trade Date.

Prepayment Amount:    USD [___]
Prepayment Date:    [__________], 20[__]
Initial Shares:
[___] Shares; provided that if, in connection with the Transaction, JPMorgan is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, (x) the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that JPMorgan is able to so borrow or otherwise acquire,
(y) the Prepayment Amount payable by Counterparty on the Prepayment Date shall
be reduced to an amount in USD equal to the Prepayment Amount set forth above,
multiplied by a


JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority
A-1



--------------------------------------------------------------------------------




fraction, the numerator of which is the Initial Shares as reduced pursuant to
clause (x) above, and the denominator of which is the Initial Shares as set
forth above and (z) the Calculation Agent shall make such adjustment to terms of
the Transaction as it determines appropriate to account for such reduction in
the Initial Shares and the Prepayment Amount. All Shares delivered to
Counterparty in respect of the Transaction pursuant to this paragraph shall be
the “Initial Shares” for purposes of “Number of Shares to be Delivered” in the
Master Confirmation, and the Prepayment Amount as reduced pursuant to this
paragraph shall be the “Prepayment Amount” for purposes of the Transaction.
Initial Share Delivery Date:    [__________], 20[__]
Minimum Shares:
As set forth in the Trade Notification for the Transaction, to be a number of
Shares (rounded down to the nearest whole number) equal to (a) the Prepayment
Amount, divided by (b) the Minimum Share Threshold.

Minimum Share Threshold:
[__]% of the Hedge Period Reference Price.

Maximum Shares:
As set forth in the Trade Notification for the Transaction, to be a number of
Shares (rounded down to the nearest whole number) equal to (a) the Prepayment
Amount, divided by (b) the Maximum Share Threshold.

Maximum Share Threshold:
[__]% of the Hedge Period Reference Price.

Hedging Threshold Price:
The price per share equal to the quotient of (A) the Prepayment Amount divided
by (B) the product of the percentage contained in the definition of the Minimum
Share Threshold and the Initial Shares.

Ordinary Dividend Amount:
For any Dividend before the Termination Date, USD [___] per Share

For any Dividend after the Termination Date, USD 0.00 per Share
Scheduled Ex-Dividend Dates:    [__________]
Maximum Stock Loan Rate:
[___] basis points per annum

Initial Stock Loan Rate:
[___] basis points per annum

Maximum Number of Shares:    [___]Shares
Contract Fee:    USD [___]
Termination Price:    USD [___] per Share
Additional Relevant Days:
The [___] Exchange Business Days immediately following the Calculation Period.


A-2

--------------------------------------------------------------------------------




Reserved Shares:
Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to
[___] Shares.

3.    Section 19(a) of the Master Confirmation and the third sentence of
paragraph III of Annex B to the Master Confirmation shall not apply to the
Transaction to which this Supplemental Confirmation relates.
4.    Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to Section
6(b)(xv) of the Master Confirmation.
5.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.
Very truly yours,
J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association
By:
 
Authorized Signatory
Name:



Accepted and confirmed
as of the Trade Date:
CARTER’S, INC.
By:
 
Authorized Signatory
Name:









SCHEDULE B
FORM OF TRADE NOTIFICATION
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


[__________], 20[__]
To:
Carter’s, Inc.
The Proscenium
1170 Peachtree Street NE, Suite 900
Atlanta, Georgia 30309

Re:     Trade Notification—Collared Accelerated Share Repurchase
The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), and
Carter’s, Inc., a Delaware corporation (“Counterparty”) on the Trade Date
specified below.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [__________], 20[__] (the “Supplemental
Confirmation”) between JPMorgan and Counterparty, as amended and supplemented
from time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of August 29, 2013 (the “Master Confirmation”) between
JPMorgan and Counterparty, as amended and supplemented from time to time.
Hedge Completion Date:    [__________], 20[__]
Hedge Period Reference Price:     USD [___]
Minimum Shares:     [___] Shares
Maximum Shares:     [___] Shares
Very truly yours,
J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association
By:
 
Authorized Signatory
Name:





SCHEDULE C
FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES


[Letterhead of Counterparty]
JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities LLC
383 Madison Avenue
5th Floor
New York, New York 10172


Re:     Collared Accelerated Share Repurchase


Ladies and Gentlemen:
In connection with our entry into the Master Confirmation, dated as of August
29, 2013, between J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank,
National Association, London Branch, and Carter’s, Inc., a Delaware corporation,
as amended and supplemented from time to time (the “Master Confirmation”), we
hereby represent that set forth below is the total number of shares of our
common stock purchased by or for us or any of our affiliated purchasers in Rule
10b-18 purchases of blocks (all as defined in Rule 10b-18 under the Securities
Exchange Act of 1934) pursuant to the once-a-week block exception set forth in
Rule 10b-18(b)(4) during the four full calendar weeks immediately preceding the
first day of the [Hedge Period][Settlement Valuation Period][Seller Termination
Purchase Period] (as defined in the Master Confirmation) and the week during
which the first day of such [Hedge Period][Settlement Valuation Period][Seller
Termination Purchase Period] occurs.
Number of Shares: __________________
We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
Very truly yours,
CARTER’S, INC.
By:
 
Authorized Signatory
Name:



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to JPMorgan
in writing on the date it notifies JPMorgan of its election that, as of such
date, the Electing Party is not aware of any material non-public information
regarding Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method Election Date:
The Exchange Business Day immediately following the date on which Counterparty
receives notice of the scheduled last day of the Settlement Valuation Period.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement Amount:
An amount equal to (a) the Number of Shares to be Delivered, multiplied by (b)
the Settlement Price.

Settlement Price:
An amount equal to the sum of the average of the VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, plus USD 0.05, subject to
Valuation Disruption as specified in the Master Confirmation (in each case, plus
interest on such amount during the Settlement Valuation Period at the rate of
interest for Counterparty’s long term, unsecured and unsubordinated
indebtedness, as determined by the Calculation Agent).

Settlement Valuation Period:
The period selected by JPMorgan in good faith and in its commercially reasonable
discretion based on the number of Scheduled Trading Days that JPMorgan
reasonably estimates may be required to unwind commercially reasonable Hedge
Positions in respect of such Transaction, as applicable, taking into account
market conditions at the time (including, but not limited to, liquidity)
beginning on the Exchange Business Day immediately following the Termination
Date. JPMorgan shall provide notice to Counterparty of the Settlement Valuation
Period on or prior to the second Exchange Business Day immediately prior to the
last Exchange Business Day thereof.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to JPMorgan the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement Payment Date:
The Exchange Business Day immediately following the last day of the Settlement
Valuation Period.

Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to 101% (in the case of Registered Settlement Shares) or
105% (in the case of Unregistered Settlement Shares) of the absolute value of
the Forward Cash Settlement Amount, with such Shares’ value based on the value
thereof to JPMorgan (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent in good faith and in a
commercially reasonable manner. If all of the conditions for delivery of either
Registered Settlement Shares or Unregistered Settlement Shares have not been
satisfied, Cash Settlement shall be applicable in accordance with paragraph 1
above notwithstanding Counterparty’s election of Net Share Settlement.
3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by JPMorgan (the “Registration Statement”) shall have been
filed with the Securities and Exchange Commission under the Securities Act and
been declared or otherwise become effective on or prior to the date of delivery,
and no stop order shall be in effect with respect to the Registration Statement;
a printed prospectus relating to the Registered Settlement Shares (including,
without limitation, any prospectus supplement thereto, the “Prospectus”) shall
have been delivered to JPMorgan, in such quantities as JPMorgan shall reasonably
have requested, on or prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to JPMorgan;
(c)    as of or prior to the date of delivery, JPMorgan and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to JPMorgan, in its discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance satisfactory to JPMorgan, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
JPMorgan and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
(b)    as of or prior to the date of delivery, JPMorgan and any potential
purchaser of any such shares from JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) identified by JPMorgan shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them);
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
JPMorgan, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, JPMorgan and its Affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all fees and expenses of JPMorgan (and any such Affiliate) in
connection with such resale, including, without limitation, all fees and
expenses of counsel for JPMorgan, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Counterparty
to JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.
5.    JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to JPMorgan pursuant to paragraph 6 below commencing
on the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by JPMorgan, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by JPMorgan, the Selling Agent or any underwriter(s), net of any
fees and commissions (including, without limitation, underwriting or placement
fees) customary for similar transactions under the circumstances at the time of
the offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, without limitation, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
JPMorgan will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, JPMorgan shall return to
Counterparty on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:
A – B
Where
A =     the number of authorized but unissued shares of Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B =     the maximum number of Shares required to be delivered to third parties
if Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, 4,225,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.
If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7.
Counterparty agrees to use its commercially reasonable efforts to cause the
number of authorized but unissued Shares to be increased, if necessary, to an
amount sufficient to permit Counterparty to fulfill its obligation to deliver
any Settlement Shares.
ANNEX B
COMMUNICATIONS PROCEDURES


August 29, 2013


I.    Introduction
Carter’s, Inc. (“Counterparty”) and J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), have
adopted these communications procedures (the “Communications Procedures”) in
connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of August 29, 2013, between JPMorgan and Counterparty
relating to Collared Accelerated Share Repurchase transactions. These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.
II.    Communications Rules
For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.
III.    Termination
If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication. In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication. If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to Section
19(a) of the Master Confirmation, with Counterparty as the sole Affected Party
and all Transactions under the Master Confirmation as Affected Transactions.
IV.    Definitions
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:
“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its Affiliates or Employees, on the other
hand.
“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.
“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Steven Seltzer, Mr. James F. Smith and Mr. Sudheer
Tegulapalle or any of their designees; provided that JPMorgan may amend the list
of EDG Permitted Contacts by delivering a revised list of EDG Permitted Contacts
to Counterparty.
“EDG Trading Personnel” means Mr. Graham Orton, Mr. Michael Tatro and any other
Employee of the public side of the Equity Derivatives Group or the Special
Equities Group of J.P. Morgan Chase & Co.; provided that JPMorgan may amend the
list of EDG Trading Personnel by delivering a revised list of EDG Trading
Personnel to Counterparty; and provided further that, for the avoidance of
doubt, the persons listed as EDG Permitted Contacts are not EDG Trading
Personnel.
“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.
“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.
“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

A-3